Judge EAGLES
dissenting.
I respectfully dissent from that portion of the majority opinion which reverses the trial court’s decision to permit the jury to consider and award damages under the plaintiffs’ claim for damages for breach of warranty against flooding.
The parol evidence rule relied upon by the majority is subject to several exceptions, which were detailed by Chief Justice Stacy in Jefferson Standard Life Ins. Co. v. Morehead, 209 N.C. 174, 183 S.E. 606 (1936). One of these exceptions provides that: “[T]he rule which prohibits the introduction of parol testimony to vary, modify, or contradict the terms of a written instrument is not violated ... by showing a subsequent parol modification, provided the law does not require a writing.” Id. at 176, 183 S.E. at 608. (Emphasis added.)
The record is clear that the modifying conversation here occurred in June, after the original written sales contract was ex*443ecuted on 19 March 1976. Thus, the parol evidence rule does not require that evidence of this conversation be excluded.
Further, I differ with the majority’s determination that the language granting a warranty here is no stronger than that disallowed in Griffin v. Wheeler-Leonard & Co., 290 N.C. 185, 225 S.E. 2d 557 (1976). I do not share the view that Wheeler-Leonard requires the result reached by the majority. Wheeler-Leonard is distinguishable from the case sub judice in that the words used here are clear and unambiguous, while in Wheeler-Leonard, plaintiffs testimony about conversations with Wheeler was insufficient to establish a warranty. In Wheeler-Leonard the conversations were to the effect that “. . . he [Wheeler] just made the comment that it [water] was probably left over from construction and it should dry up in a short time now that everything was covered over and water couldn’t get in there anymore”; that “I asked him [Wheeler] questions on the quality of the house and how these things were done in North Carolina. The warranties, guarantees and things like that, and he responded in the affirmative to all of my questions”; and that Wheeler said the contractor “was a good contractor and he built good homes and that they were substantial.” Id. at 189, 225 S.E. 2d at 560.
Here, plaintiffs testimony notes that defendant’s agent Efird said that “he would take care of the whole matter; and the house was warranted. ” The clarity and unambiguous nature of Efird’s representation distinguishes this case on its facts from Wheeler-Leonard. Defendant’s agent could not have been more clear in his warranty language. To hold that his language is not evidence sufficient to show a warranty has the practical effect of saying that no oral utterance will be sufficient. I would vote to affirm the judgment and verdict insofar as it allows the jury to consider and award damages under the claim for breach of warranty against flooding.